DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 4-11, 16-20 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (5,209,405) in view of Nolte et al. (8,481,124) and Gaskell (5,016,820).
Regarding claims 1 and 16, Robinson et al. shows a nozzle assembly (17) for a spraying apparatus comprising: an inner wall (30) having opposed inner and outer surfaces (fig 2), the inner surface defining a liquid passageway (35) that extends longitudinally along a liquid axis and terminates in a liquid aperture (37); an outer wall (33) extending around the inner wall and having opposed inner and outer surfaces (fig 2), wherein the outer surface of the inner wall and inner surface of the outer wall collectively define a first air passageway (fig 2), the first air passageway terminating in an atomizing aperture (42) adjacent the liquid aperture; a pair of auxiliary apertures (43) extending through the outer wall and in communication with the first air passageway, wherein each auxiliary aperture extends along an auxiliary axis; and a pair of diametrically opposed air horns (45, 46) protruding past the liquid aperture from the outer wall and defining respective air horn cavities (48) in communication with a second air passageway (60), each air horn having an external wall (fig 2) and a fan control aperture (47) extending along a fan control axis through the external wall to direct air from the air horn cavity against a stream of liquid droplets discharged from the liquid aperture, each auxiliary axis aligned transverse to a respective fan control axis (fig 2), 
But fails to disclose wherein the area of the inner surface of the outer wall adjacent to each auxiliary aperture is countersunk to define a ledge that is axially symmetric about its central axis, wherein the ledge is generally planar and aligned along a reference plane.  

Additionally, Gaskell teaches a nozzle  that is countersunk to define a ledge that is axially symmetric about its central axis (fig 3). Gaskell teaches that the reason or the countersunk nozzle is to achieve the effect of a short nozzle without    weakening the wall of the nozzle body (col 2, lines 35-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to shape the auxiliary apertures (43) of Robinson et al. similar to the shaping air nozzles (14) of Nolte et al. and Gaskell, in order to have the auxiliary apertures achieve the effect of a shorter nozzle/aperture without weakening the wall of the nozzle body, as taught by Gaskell (col 2, lines 35-39).
Regarding claim =2, wherein each auxiliary aperture has a cylindrical sidewall whose length, defined along its longitudinal axis, is generally constant along the circumference of the auxiliary aperture (fig 11 Nolte).
Regarding claim 4, wherein the ledge is generally planar and aligned along a reference plane (fig 11, Nolte).
Regarding claim 5, wherein each auxiliary aperture of the above combination has a certain radius and the ledge has a certain maximum width as measured along a radial direction perpendicular to the auxiliary axis, but fails to disclose the certain maximum width ranging from 10 percent to 300 percent of the certain radius.  

However, the radius of the ledge with respect to the radius of the aperture is a results effective variable. The larger the ratio the more taper there will be and smaller the outlet orifice will be
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the certain maximum width of the ledge ranging from 10 percent to 300 percent of the certain radius, since it has been held that discovering an optimum range of a results effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, wherein the pair of auxiliary apertures is a first pair and further comprising one or more additional pairs of auxiliary apertures extending through the outer wall and each having substantially the same features as the first pair (Robinson col 4, lines 27-30).
Regarding claims 7 and 17, the above combination, in its use,  inherently performs the below method steps:
the method comprising: discharging a liquid from the liquid aperture in a conical stream of liquid droplets while directing air from the fan control apertures against the discharged liquid from opposing directions to flatten the conical stream of liquid droplets (Robinson fig 2); and directing air from the pair of auxiliary apertures to modify the air flowing from the fan control apertures (Robinson fig 2), wherein each ledge (fig 11 of Nolte) improves axial alignment of the air flow external to its respective auxiliary aperture.  

Regarding claims 9 and 19,  wherein the air discharged from each auxiliary aperture has a flow field that is generally symmetric about its respective auxiliary axis (fig 11 Nolte).
Regarding claims 10 and 20,  and a spray gun platform (14, Robinson) releasably coupled to the nozzle assembly.
Regarding claim 11, Robinson et al teaches an air cap  (33) for a nozzle assembly of a spraying apparatus comprising:4Application No.: an outer wall (fig 2) having opposed inner and outer surfaces; a central aperture (42) extending through the outer wall; a pair of auxiliary apertures (43) disposed on the outer wall, each auxiliary aperture aligned along a respective auxiliary axis (fig 2),  and defining respective air horn cavities (48), each air horn having an external wall and a fan control aperture (47) extending along a fan control axis through the external wall to direct air from the air horn cavity against a conical stream of liquid droplets discharged from the fan control axis.
But fails to disclose wherein the area of the inner surface of the outer wall adjacent to each auxiliary aperture is countersunk to define a ledge that is axially symmetric about its central axis
However, Nolte et al. teaches shaping air nozzles (14) that include an area of the inner surface of the outer wall adjacent to each shaping air nozzles is countersunk to define a ledge that is axially symmetric about its central axis (fig 11).
Additionally, Gaskell teaches a nozzle  that is countersunk to define a ledge that is axially symmetric about its central axis (fig 3). Gaskell teaches that the reason or the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to shape the auxiliary apertures (43) of Robinson et al. similar to the shaping air nozzles (14) of Nolte et al. and Gaskell, in order to have the auxiliary apertures achieve the effect of a shorter nozzle/aperture without weakening the wall of the nozzle body, as taught by Gaskell (col 2, lines 35-39).

Claims 1, 2, 4-11, 16-20 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (5,209,405) as modified by of Nolte et al. (8,481,124) and Gaskell (5,016,820) further in view of Carey
Regarding claim 22, Robinson et al  as modified above fails to disclose wherein a shape of the ledge is at least partially curved where an entrance to the auxiliary apertures has an annular edge defined at the interface between a cylindrical side wall and the ledge, the annular edge having a corner radius of at least 1 percent the radius of the auxiliary aperture.
It is noted that the applicant has not mentioned any specific criticality in the dimensions of the corner radius in the specification. Additionally, greater than 1% of the radius of the auxiliary aperture is a huge open ended range.
However Carey teaches that corner radius are important to CNC machining and that the larger the corner radius the cheaper and faster the product can be made.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a corner radius of greater than 1% of the .
Response to Amendment
The Declaration under 37 CFR 1.132 filed 3/1/21 is insufficient to overcome the rejection of the above claim based upon Robinson, Nolte and Gaskell as set forth in the last Office action because: it does not provide enough information to overcome the current 103 rejections. 
The declaration trues to provide reasons as to why the Nolte and Gaskell references should not be considered analogues art. The examiner responds to this in the response to argument section below stating that Nolte is directed towards an air nozzle and is therefore in the same field of endeavor as the applicants air nozzle. As for the  Gaskell reference, it is directed towards a countersunk nozzle which is relevant to the applicants particular problem. 
The declaration also goes on to provide statements as to why there is no reason to combine the references. The examiner has addressed this concern below as well.



Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that both Gaskell and Nolte are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 

In the case of Gaskell, it is true that Gaskell is a fuel injector nozzle, however, the examiner is only using Gaskell as a backup op teaching reference to provide a reason as to why one of ordinary skill in the art would countersink the nozzle 3 of Robinson. It is noted that Gaskell is clearly directed to countersinking nozzles which is related to the applicants problem which was of concern. Therefore Gaskell is also analogous art.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, the reason for combining the references comes from the Gaskell reference and is to have the auxiliary apertures achieve the effect of a shorter nozzle/aperture without weakening the wall of the nozzle body, as taught by Gaskell (col 2, lines 35-39).



The above rejections are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        4/20/21